DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR2003-0035738A) in view of Lee (US5151304), Tokuda (JP2004195206A), and Gelfandbein (US2004/0220667A1).
Kim reads on the claims as follows (see Figs. 4a-4f):
Claim 1. A flexible circuit comprising:
a flexible polymer base layer (303) forming an electrode portion (201, Fig. 2), a cable portion (202, Fig. 2), and a bond pad portion (203, Fig. 2), the bond pad portion adapted to connect to an electronic control unit (see Fig. 5b; the portion 203 is capable of being connected as claimed); 
a patterned metal layer on the flexible polymer base layer, including at least one electrode pad (304a, Figs. 3 and 4f; also see Fig. 5a), at least one bond pad (see pads in Fig. 5b) and at least one trace connecting the electrode pad to the bond pad; 



Claim 2. The flexible circuit according to claim 1, wherein the flexible polymer base layer and flexible polymer top layer are polyimide (page 6, fifth paragraph, ninth paragraph, and last paragraph) and curing1 is imidizing the polyimide.

Kim does not disclose the limitations crossed out above.
Regarding the absence of a boundary between polymer layers:
Lee teaches a process (see example in col. 6 and the figure) in which polyamic acid is cured to form a crystalline state polyimide. The polyimide surface is converted to polyamic acid (i.e. deimidization) by treating the surface with a base (such as KOH; see col. 5, Ins. 65-68) and then with an acid (HCI; see col. 6, Ins. 1-11). This surface is then converted to amorphous polyimide by imidizing at a lower temperature. Polyamic acid is spin-coated thereon, and the whole layer is cured at 400 degrees C. Alternatively, metal is deposited on the amorphous polyimide, prior to the curing process. Lee therefore teaches a process of 
Taking into consideration the combined teachings of Kim and Lee, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Lee when depositing the polyimide layers 303 and 305, and when depositing the metal layer on polyimide layer 303. In particular, it would have been obvious to one of ordinary skill in the art to deposit a polyamic acid layer, cure it at 400 degrees C, thereby forming a polyimide layer 303. Thereafter, following Lee’s wet process and imidizing at low temperature, to form an amorphous polyimide layer which, as should be clear from the discussion thus far, is imidized polyimide which can still be further cured, i.e. it is, in a sense, uncured. The metal layer can thereafter be deposited and patterned, as disclosed by Kim, followed by spin-coating polyamic acid to form layer 305, and curing at 400 degrees C, to cure both layers 303 and 305 fully. One of ordinary skill in the art would have been motivated to deposit the polyimide layers in this manner because the process of Lee results in increased adhesion of metal to polyimide and between polyimide layers.
Regarding the particular electrode shape:
 Kim discloses electrodes exposed by forming openings in an outer layer of the implant.

    PNG
    media_image1.png
    97
    364
    media_image1.png
    Greyscale

Tokuda discloses a device having electrodes for stimulating a retina (i.e. the same as Kim). Tokuda teaches using plating to make the electrodes 5 protrude above the polyimide protective layer 4 (see para. [0014]). It is not clear from Tokuda whether the electrode 5 overlaps the top protective layer at all. The electrodes of Tokuda also have a portion 3 within the polyimide layer, and a pad portion 2a.

    PNG
    media_image2.png
    88
    283
    media_image2.png
    Greyscale

Gelfandbein discloses a device having electrodes for stimulating a retina. In Fig. 1, Gelfandbein discloses an embodiment in which holes are formed in a protective layer 140 to expose the electrodes 124. This is the same electrode design as in Kim.

    PNG
    media_image3.png
    175
    409
    media_image3.png
    Greyscale

Alternatively, a portion of the protective layer disposed over the electrodes can be made conductive (see Fig. 2), thereby creating electrodes extending upwardly so as to be flush with the outer surface of the device. 

    PNG
    media_image4.png
    177
    340
    media_image4.png
    Greyscale

As a further embodiment, electrodes can also be overlapping the protective layer, as shown in Fig. 3. This is the same electrode structure as claimed. 

    PNG
    media_image5.png
    106
    288
    media_image5.png
    Greyscale

From the various cited references, it is readily apparent that multiple electrode shapes are known in the field of retinal prostheses. Kim and Gelfandbein both teach an electrode arrangement in which an .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified in view of Lee, Tokuda, and Gelfandbein, in view of Edell (US5476494).
Kim in view of Lee, Tokuda, and Gelfandbein renders obvious the claimed invention, except the limitations of claims 3 and 4.
Edell teaches making a retinal implant 10 having electrodes 28 and traces (see Figs. 3 and 4). The implant is encapsulated in silicone (24), for biocompatibility, the material being soft, and minimizes 
In light of these teachings, one of ordinary skill in the art at the time the invention was made would have found it obvious to modify the invention Kim in view of Lee, Tokuda, and Gelfandbein by encapsulating in silicone (i.e. soft polymer) the entire implant of Kim in view of Lee, Tokuda, and Gelfandbein, except in areas that require being exposed, such as directly above electrodes. One of ordinary skill in the art would have found it obvious to do so for the same advantages as in Edell. The silicone disposed around the edges would constitute the claimed bumper.
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim as modified in view of Lee, Tokuda, and Gelfandbein, further in view of Hung (US2003/0195601).
Kim discloses depositing platinum (see description of Fig. 4b, on page 6), without disclosing the claimed adhesion layers.
Hung discloses forming a platinum electrode on a polyimide substrate (see Fig. 2 and para. [0016]) and teaches providing a titanium layer under platinum, for adhesion purposes, because titanium adheres better to polyimide than platinum (please refer to para. [0016]).
In view of the teachings of Hung, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply a titanium layer below the platinum layer, for the same purpose as taught by Hung.
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Lee, Tokuda, Gelfandbein, and Hung, further in view of Kumar (US5118385).
As modified in view of Hung, the process of Kim in view of Lee, Tokuda, and Gelfandbein includes a patterned metal layer comprising a titanium adhesion layer below a titanium layer but does not disclose a top titanium layer. 
Kumar is primarily concerned with forming interconnect structures between layers in a multilayer substrate. Referring to Figs. 1-8, substrate 12 is polyimide, as is the layer 40. Rather than forming the circuit patterns of copper, as is conventional in PCB manufacturing for example, Kumar teaches depositing a trilayer 14, comprising a lower chromium layer 16, a copper layer 18, and a titanium layer 20. The role of the chromium layer is to provide adhesion between copper 18 and polyimide 12 (see abstract; see col. 2, Ins. 4-20). The titanium layer is provided in this case to protect the copper from oxidation. However, Kumar also states “either chromium or titanium can be used for the adhesive and/or protective layer” (col. 2, Ins. 4-20). Additionally, Kumar teaches exposing the copper layer 18 in the area of the pad (see Fig. 6).
Taking into consideration the teachings of the cites references, one of ordinary skill in the art at the time the invention was made would have found it obvious to deposit, over the platinum layer of Kim, an additional titanium adhesion layer, since the cited prior art shows that titanium has improved adhesion to polyimide. Since the trace layer is disposed between polyimide layers, one of ordinary skill in the art would have found it obvious to improve the adhesion between the trace layer and the lower and upper polyimide layers by providing the additional adhesion layers. Moreover, Kim exposes the upper surface of the platinum electrodes. Kumar teaches a similar concept of removing a portion of the upper titanium layer so as to expose the pad. Therefore, the proposed modification is compatible with the process of Kim.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6 and 7 have been considered but are not persuasive.
Applicants argue:
Applicants have amended claims 1 - 3 to clarify that each polymer layer is a flexible polymer layer. Support for the amendment can be found throughout the application, but in particular, in the abstract. It should be inherent that polymer layers in a flexible circuit are flexible. However, this is an important point. It is clear that the purpose of the application is to create a stronger bond and prevent delamination of a flexible circuit electrode array. In addition to the molecular polyimide bond taught in the application, the metal overlap of applicant's electrode design helps bond the flexible circuit together. It is not a simple design choice as asserted by the Examiner. This is taught in figures 30 and 32, and in paragraph [0118]. Gelfandbein teaches a chip with a diamond-like coating, not a flexible circuit. In figure 3, Gelfandbein teaches an electrode that overlaps the diamond-like coating. This cannot teach better bonding of a flexible circuit as Gelfandbein does not teach a flexible circuit. Bonding of the electrode is simply not an issue in a ridged diamond like coating on a rigid integrated circuit. Further Gelfandbein does not teach any challenges of binding the diamond-like coating. Better bonding cannot be the purpose of Gelfandbein's overlapping electrode. Hence, Gelfandbein does not teach the invention. The other art of record, singly or in combination, does not teach overlapping electrodes to improve bonding of a flexible circuit. The examiner further asserts that the DLC coating is unrelated to the current rejection. Applicants respectfully disagree. The difference between a flexible polymer layer and a rigid DLC coating is key to the invention. The overlap is to improve adhesion of the polymer layers. Adhesion of the DLC coating is not an issue. The remaining claims are rendered patentable by their dependence on the amended claim 1.


The examiner respectfully disagrees. Applicant is essentially arguing that Gelfandbein does not provide the electrodes having the claimed shape for the purpose of bonding flexible layers together, since the DLC coating in Gelfandbein is rigid. However the examiner maintains that the DLC coating is unrelated the metal overlap helps bond the flexible circuit together. The examiner was not able to find in the specification any indication that the claimed electrode shape provides a specific advantage over the prior art. Moreover, it is not necessary for the prior art to provide a feature for the same reason as Applicant. Claim 1 requires an electrode overlapping the flexible polymer top layer, and the prior art shows that this electrode shape is known in the retinal prosthesis art. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the claims are drawn to a product. The process limitation “curing” is not deemed to result in structure different from that resulting in Kim when the polyimide layer 305 is formed on polyimide layer 303.